         Case 1:03-cv-08531-LAP Document 113
                                         112 Filed 12/23/20
                                                   12/22/20 Page 1 of 2




                                                                   December 22, 2020

BY ECF

The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street - Room 2220
New York, New York 10007

             Re: Fontana, et al. v. Republic of Argentina, No. 03 Civ. 08531 (LAP)

Dear Judge Preska:

        This firm represents the Republic of Argentina (the “Republic”) in the above-captioned
case. I write pursuant to the Court’s Order directing the Republic to “inform the Court why the
documents referenced in counsel [for movant Guillmero Gleizer]’s letter (dkt. no. 110) should be
filed under seal.” Order (Dec. 17, 2020), ECF No. 111.

       Gleizer’s letter references a production made by the Republic (the “Production”),
pursuant to a stipulation entered by the parties and so-ordered by the Court. Stipulation
Regarding Limited Discovery (Aug. 25, 2020), ECF No. 106. Gleizer’s counsel has indicated to
the Republic that he intends to file the entirety of the Republic’s 419-page Production in
connection with his forthcoming motion for attorneys’ fees.

        The Production is governed by a confidentiality agreement entered by the parties and so-
ordered by the Court, which provides that if counsel for a party seeks to file portions of the
Production marked confidential with the Court, those documents “shall be filed under seal, filed
with redactions, or submitted to the Court in such manner as is agreed upon by the parties hereto
(or ordered by the Court).” Stipulation and Order Governing Confidential Material ¶ 10 (Oct. 6,
2020), ECF No. 109. The Production consists of three components and the Republic addresses
the confidentiality of each component below:
           Case 1:03-cv-08531-LAP Document 113
                                           112 Filed 12/23/20
                                                     12/22/20 Page 2 of 2

Hon. Loretta Preska, pg. 2


   (i)      Documents relating to Case No. 35465 (2017) in the courts of the Province of
            Tierra del Fuego, Antarctica and South Atlantic Islands (Bates Numbers ARG-
            FON0000001–ARG-FON0000323) (the “Ushuaia Case File”). The Ushuaia Case
            File was not designated as confidential by the Republic, and accordingly can be filed
            publicly.

   (ii)     An un-redacted copy of the Master Settlement Agreement, dated April 8, 2016,
            between Mariana Mori de Lopez and Rocio del Valle Lopez Mori (“Plaintiffs”),
            and the Republic (Bates Numbers ARG-FON0000324–ARG-FON0000333) (the
            “Settlement Agreement”). The un-redacted Settlement Agreement was designated
            as confidential because it contains phone number and address information of
            Plaintiffs. Both parties have publicly filed the Settlement Agreement with such
            contact information redacted in the past. See Ex. A, Letter from Carmine D.
            Boccuzzi, Jr. (Nov. 6, 2018), ECF No. 69-1; Ex. 3, Decl. of Guillermo Gleizer (Nov.
            28, 2018), ECF No. 77-3. The Republic has no objection to the re-filing of the
            Settlement Agreement on the docket with the same limited redactions to protect
            Plaintiffs’ personal information. See Fed. R. Civ. P. 5.2; Brown v. Maxwell, 929 F.3d
            41, 48 n.22 (2d Cir. 2019) (implementing “minimal redactions to protect personally
            identifying information such as personal phone numbers”).

   (iii)    Email communications between the Republic and Plaintiffs prior to and
            subsequent to the Master Settlement Agreement’s February 8, 2016 date (Bates
            Numbers ARG-FON0000334–ARG-FON0000419) (the “Settlement Emails”).
            The Settlement Emails, which attached the non-final settlement agreements, “do not
            carry a presumption of public access” since “the discussions and documents
            exchanged before an agreement has been reached . . . play a negligible role in the trial
            judge’s exercise of Article III judicial power.” See U.S. v. Glens Falls Newspapers,
            Inc., 160 F.3d 853, 857-58 (2d. Cir. 1998) (holding that “the presumption of access to
            settlement negotiations, draft agreements, and conference statements is negligible to
            nonexistent”). Accordingly, the Republic respectfully requests that this third category
            of the Production be filed under seal.

        We have conferred with counsel for Gleizer, and understand that Gleizer consents to
these confidentiality parameters (e.g., redaction of the Settlement Agreement and sealing of the
Settlement Emails), without prejudice to his position on the relevance of the documents. Those
parameters are reflected in the attached Exhibit 1.

                                              Respectfully submitted,




                                              Rahul Mukhi

                                                    Counsel shall proceed as agreed and
cc: Counsel of Record (via ECF)
                                                    as outlined in Mr. Meyer's letter
                                                    dated October 20, 2020 (dkt. no.
                                                    110). SO ORDERED.
                                                                                          12/23/2020
